Citation Nr: 0514462	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  94-13 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a left knee disability.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The appellant had active service from February 1964 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO). The RO, in pertinent part, denied 
service connection for left knee disorder. The Board of 
Veterans' Appeals (Board) remanded the case in June 1996 and 
in December 1998.

The Board issued a decision in April 2000, and in February 
2001, the United States Court of Appeals for Veterans Claims 
(Court) granted the joint motion of the Secretary and the 
veteran to vacate and remand the Board's decision and to stay 
further proceedings in the Court due to the recent enactment 
of the Veterans Claims Assistance Act of 2000, (VCAA) (Act). 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)] and the implementing regulations.

In a June 2002 decision the Board denied the claim, finding 
that the evidence failed to establish a current diagnosis of 
a left knee disability. Subsequently, in a March 2004 
Decision and Order, the Court vacated the Board's decision 
and remanded the issue to the Board for further specified 
actions. 

In February 1994, the veteran testified at a hearing before a 
hearing officer at the RO. A transcript of that hearing is of 
record.


REMAND

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991) to the effect that a remand by the Court 
is not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1). A remand is meant to 
entail a critical examination of the justification for the 
decision." The Board's remand has been undertaken with that 
obligation in mind.

Preliminarily, the Board notes that in November 2004, the 
veteran's attorney advised the Board of the withdrawal of her 
representation. In a December 2004 letter, the Board wrote 
the veteran to clarify his representation, and in February 
2005, the veteran returned VA Form 21-22 reflecting no new 
appointment. However, in an attached letter he stated that he 
was a 30-year member of the American Legion. On remand, the 
RO should clarify whether the veteran may be seeking 
representation by the American Legion.  This may require 
additional instruction from the RO.

In its March 2004 Decision and Order, the Court noted that 
despite the Board's findings to the contrary, there was no 
indication in the record that the veteran had been provided 
with specific notice by VA that meets the notification 
standards established by 38 C.F.R. §§ 5103(a) and 3.159(b). 
The Court found that there were no documents in the record 
that specifically stated who is responsible for obtaining the 
evidence necessary to substantiate the claim, what evidence 
was necessary to substantiate the veteran's claim, which 
portion of that evidence VA was to provide, which portion the 
Secretary was to obtain on behalf of the veteran, and which 
portion he would be expected to provide, consistent with 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and other 
applicable legal procedures. The Court also found that the 
record did not reflect compliance with VA regulations 
implementing 38 U.S.C.A. § 5103(a), which requires that VA 
"request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim." 38 C.F.R. 
§ 3.159(b). 

Further, the Court found that VA had not met its duty to 
assist the veteran under 38 U.S.C.A. § 5103(A) in obtaining 
outstanding 1987 x-ray studies and records from Beckley, West 
Virginia, VAMC for left knee treatment. The Court noted that 
although an attempt had been made to obtain the 1987 records, 
VA had not demonstrated that the 1987 records did not exist, 
or that substantial efforts were made to ascertain their 
whereabouts, because more than one attempt should have been 
made to obtain the 1987 records. 

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following actions:

1.	The RO should issue a VCAA letter to 
the appellant providing him with the 
notice required under 38 U.S.C. § 
5103(a), 38 C.F.R. § 3.159(b), 
pertaining to the current claim. 
This letter must, among other 
things, inform the appellant to 
submit any pertinent evidence in his 
possession; and advise him of who is 
responsible for obtaining evidence 
necessary to substantiate his claim, 
what evidence the Secretary would 
seek to obtain and what evidence he 
would be expected to provide. see 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and other pertinent legal 
precedent.  The RO should also 
instruct the appellant that the RO 
has service department 
representatives, including the 
American Legion, and should provide 
him with information on how to 
contact the potential 
representatives.

2.  The RO should make another 
attempt to obtain a copy of any 
pertinent evidence identified but 
not provided by the appellant, to 
include all records of left knee x-
rays or treatment in 1987, from VAMC 
Beckley, West Virginia. The VAMC 
should be notified that if the 
records do not exist or are 
unavailable, a letter must be 
provided to that effect.

3.  If the RO is unable to obtain a 
copy of any pertinent evidence 
identified by the appellant, it 
should so inform the appellant and 
his representative (if selected) and 
request that they provide the 
outstanding evidence.

4.  The RO should ensure that all 
development has been conducted and 
completed in full. If any 
development is incomplete, 
appropriate corrective action is to 
be implemented.

5.  Then, the RO should readjudicate 
the claim based on a de novo review 
of all pertinent evidence. If the 
benefit sought on appeal is not 
granted to the appellant's 
satisfaction, the appellant and his 
representative (if selected) should 
be provided a supplemental statement 
of the case and provided the 
requisite opportunity to respond. In 
accordance with proper appellate 
procedures, the case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




